Citation Nr: 1820430	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decisions of the VA RO.  

In July 2015, the Board denied the Veteran's claim for service connection for a back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March, 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMR).  The CAVC order directed the Board to obtain a medical opinion to consider whether the Veteran's low back disability at L4-L5 and L5-S1, was related to his period of service.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The weight of the competent and credible evidence of record does not support a finding that the Veteran's back disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

Criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

Unfortunately, the Veteran's service personnel records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  With respect to the Veteran's missing personnel records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's personnel records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran was also provided with a VA examination (the report of which have been associated with the claims file), as well as a September 2017 Veterans Health Administration (VHA) medical opinion letter at the specific request of the Board, particularly to address all of the Veteran's pertinent contentions regarding whether it is possible to attribute his current low back disability (including at the levels L4-L5 and L5-S1) to a claimed in-service fall.  The Court found that the VA examination was inadequate.  However, the Board finds the VHA medical opinion is adequate for rating purposes, as the VHA physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, to the extent the Veteran has objected to the adequacy of the VA examination, the Board finds that the September 2017 VHA medical opinion fully resolved those concerns by thoroughly considering all aspects of the Veteran's claim.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran's representative suggested that the 2017 opinion was inadequate in its rationale, but provided no explanation as to what exactly was lacking from the opinion.  

The Veteran participated in a videoconference hearing before the undersigned in May 2014, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

II. Service Connection

The Veteran contends that his back disability is the result of his active duty service.

In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  With regard to the presence of a current disability, the Veteran has been diagnosed with lumbar spine.  Thus, a current disability is shown with respect to the Veteran's claim.

The issue in this case is whether the Veteran has a low back disability as a result of his active military service, specifically a 1954 fall down a flight of stairs.

In August 1956, the Veteran's spine, lungs, and chest were found to be normal.  The Veteran first sought treatment for a back disability following service in April 1968, after he felt a "jerk" in his back while carrying a drainage grate.  The Veteran was diagnosed with irritation of the L5 or S1 nerve roots.  In May 1968, the Veteran underwent a laminectomy at the L4-L5 and L5-S1 levels.  The Veteran was noted to have degenerative-type discs.

In August 2012, the Veteran reported having undergone back surgery 48 years prior (the Board presumes that the Veteran was referring to the above-described May 1968 surgery, which is the only back surgery of record from this time), but he could not recall why he underwent this surgery or what was performed.  The Veteran indicated that he had experienced constant back pain since the time of that surgery.

In May 2015, a VA examiner found that it was less likely than not that the Veteran's low back disability was related to his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's current symptoms stemmed from L4-L5 degenerative changes due to significant disc collapse and modic changes.  The examiner noted that such disability was not shown at the time of the Veteran's April 1968 laminectomy.  As a result, the examiner opined that it was more likely that the Veteran's degenerative changes were the result of aging, and the Veteran's current age (the Veteran was born in April 1935) supported such a conclusion.  However, in a March 2016, a Joint Motion for Remand (JMR), it was determined that the opinion of the May 2015 examiner was inadequate and the Veteran's claim was remanded for a new medical opinion.  Specifically, the JMPR found that the March 2016 opinion did not address whether any low back disability at L5-S1 was related to the Veteran's period of active duty service, to include as a result of his claimed in-service fall.

In September 2016, the Board obtained a medical opinion to determine whether the Veteran's current low back disability (including at the levels L4-L5, and L5-S1) began during or was otherwise caused by his active duty military service, to include as a result of his claimed in-service fall.  The doctor found that it is less likely than not that the Veteran's current low back disability began during or was otherwise caused by his active duty military service, to include as a result of his in-service fall.  He explained that the Veteran did sustain a fall in the military; however after this fall (and his service) he had a normal spine exam documented in August 1956.  The doctor noted that over a decade later in April 1968, the Veteran had a specific injury event ("jerk" in his back while carrying a drainage grate), which led to a lumbar laminectomy at the L4-5 and L5-S1 levels.  Upon review of the records, the doctor explained that the Veteran's chronic back pain actually onset in 1968, after his surgery.  The doctor determined that he could not separate the Veteran's L4-5 and L5-S1 levels as they were operated on at the same time.  The doctor noted that the Veteran maintained over a decade of symptom free time between his military service/fall and symptoms that clearly started after his laminectomy at L4-5 and L5-S1 and one month after his 1968 clear injury to his back,

To the extent that the Veteran and his representative contend that his current back disability was caused and aggravated by his in-service fall, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses, such as current back pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional regarding the internal functioning of the Veteran's spine, and not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his back disability, and it finds that he has not done so.  The Veteran has contended, for example in August 2012, that he has experienced a continuity of symptoms since the time of his 1968 laminectomy, which occurred some 12 years following the Veteran's separation from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, the treatment records from 1968 fail to reference symptoms persisting since the Veteran's separation from active service in 1956; instead, the Veteran stated at that time that an April 1968 injury led to his back pain.  The Board places relatively greater probative weight on the statements that the Veteran made in 1968 to clinicians regarding the relatively brief duration of his back pain than on any of the Veteran's more contemporaneous statements to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  While, this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the back was not shown within one year following separation from service, or for over a decade after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against the Veteran's claims of a back disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.§ 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


